118 S.E.2d 47 (1961)
253 N.C. 580
STATE
v.
John Thomas AVENT.
STATE
v.
Lacy Carrole STREETER.
STATE
v.
Frank McGill COLEMAN.
STATE
v.
Shirley Mae BROWN.
STATE
v.
Donovan PHILLIPS.
STATE
v.
Callis Napolis BROWN.
STATE
v.
Joan Harris NELSON.
No. 654.
Supreme Court of North Carolina.
January 20, 1961.
*50 T. W. Bruton, Atty. Gen., and Ralph Moody, Asst. Atty. Gen., for the State.
William A. Marsh, Jr., M. Hugh Thompson, C. O. Pearson, W. G. Pearson, F. B. McKissick and L. C. Berry, Jr., Durham, for defendants, appellants.
*51 PARKER, Justice.
Each defendantfive of whom are Negroes and two members of the White racebefore pleading to the indictment against him or her made a motion to quash the indictment. The court overruled each motion, and each defendant excepted. The motions were made in apt time. State v. Perry, 248 N.C. 334, 103 S.E.2d 404; Carter v. Texas, 177 U.S. 442, 20 S. Ct. 687, 44 L. Ed. 839; 27 Am.Jur., Indictments and Information, § 141.
At the close of all the evidence each defendant made a motion for judgment of compulsory nonsuit. Each motion was overruled, and each defendant excepted.
S. H. Kress and Company is a privately owned corporation, and in the conduct of its store in Durham is acting in a purely private capacity to make a profit for its shareholders. There is nothing in the evidence before us, or in the briefs of counsel to suggest that the store building in which it operates is not privately owned. In its basement in the luncheonette department it operates a restaurant. "While the word `restaurant' has no strictly defined meaning, it seems to be used indiscriminately as a name for all places where refreshments can be had, from a mere eating house and cookshop, to any other place where eatables are furnished to be consumed on the premises. Citing authority. It has been defined as a place to which a person resorts for the temporary purpose of obtaining a meal or something to eat." State v. Shoaf, 179 N.C. 744, 102 S.E. 705, 9 A.L.R. 426. To the same effect see, 29 Am.Jur., (1960), Innkeepers, § 9, p. 12. In Richards v. Washington F. & M. Ins. Co., 60 Mich. 420, 27 N.W. 586, 588, the Court said: "A `restaurant' has no more defined meaning, (than the English word shop), and is used indiscriminately for all places where refreshments can be had, from the mere eatinghouse or cookshop to the more common shops or stores, where the chief business is vending articles of consumption and confectionery, and the furnishing of eatables to be consumed on the premises is subordinate." Quoted with approval in Michigan Packing Co. v. Messaris, 257 Mich. 422, 241 N.W. 236, and restated in substance in 43 C.J.S. Innkeepers § 1, subsection b, p. 1132.
No statute of North Carolina requires the exclusion of Negroes and of White people in company with Negroes from restaurants, and no statute in this State forbids discrimination by the owner of a restaurant of people on account of race or color, or of White people in company with Negreos. In the absence of a statute forbidding discrimination based on race or color in restaurants, the rule is well established that an operator of a privately owned restaurant privately operated in a privately owned building has the right to select the clientele he will serve, and to make such selection based on color, race, or White people in company with Negroes or vice versa, if he so desires. He is not an innkeeper. This is the common law. State v. Clyburn, 247 N.C. 455, 101 S.E.2d 295; Williams v. Howard Johnson's Restaurant, 4 Cir., 268 F.2d 845; Slack v. Atlantic White Tower System, Inc., D.C., 181 F. Supp. 124, affirmed by the U. S. Court of Appeals for the 4 Cir., 284 F.2d 746; Alpaugh v. Wolverton, 184 Va. 943, 36 S.E.2d 906; Wilmington Parking Authority v. Burton, Del., 157 A.2d 894; Nance v. Mayflower Tavern, 106 Utah 517, 150 P.2d 773. See 10 Am.Jur., Civil Rights, § 21; Powell v. Utz, D.C., 87 F. Supp. 811; and Annotation 9 Am. & Eng.Ann.Cas. 69statutes securing equal rights in places of public accommodation. We have found no case to the contrary after diligent search, and counsel for defendants have referred us to none.
In Alpaugh v. Wolverton, supra [184 Va. 943, 36 S.E.2d 908], the Court said: "The proprietor of a restaurant is not subject to the same duties and responsibilities as those of an innkeeper, nor is he *52 entitled to the privileges of the latter. Citing authority. His rights and responsibilities are more like those of a shopkeeper. Citing authority. He is under no common-law duty to serve every one who applies to him. In the absence of statute, he may accept some customers and reject others on purely personal grounds. Citing authority."
In Boynton v. Commonwealth of Virginia, 81 S. Ct. 182, 188, the Court held that a Negro passenger in transit on a paid Interstate Trailways' journey had a right to food service under the Interstate Commerce Act, 49 U.S.C.A. § 1 et seq., in a Bus Terminal Restaurant situate in the Bus Station, and operated under a lease by a company not affiliated with the Trailways Bus Company. Then the Court in the majority opinion deliberately stated: "We are not holding that every time a bus stops at a wholly independent roadside restaurant the Interstate Commerce Act requires that restaurant service be supplied in harmony with the provisions of that Act."
In State v. Clyburn, supra [247 N.C. 455, 101 S.E.2d 296], the defendants were tried on similar warrants charging that each defendant unlawfully entered upon the land of L. A. Coletta and C. V. Porcelli after being forbidden to do so and did "unlawfully refuse to leave that portion of said premises reserved for members of the White Race knowing or having reason to know that she had no license therefor." Coletta and Porcelli did business under the trade name of Royal Ice Cream Company retailing ice cream and sandwiches. The building in which they did business is separated by partition into two parts. One part has a door opening on Dowd Street, the other a door opening on Roxboro Street. Each portion is equipped with booths, a counter and stools. Over the Dowd Street door is a large sign marked Colored, over the Roxboro Street door is a similar sign marked White. Sales are made to different races only in the portions of the building as marked. Defendants, all Negroes, went into the building set apart for White patrons, and requested service. Coletta asked them to leave. They refused to do so, and they were arrested by a police officer of the city of Durham. All were convicted, and from judgments imposed, all appealed to the Supreme Court. We found No Error in the trial. The Court in its opinion said: "The right of an operator of a private enterprise to select the clientele he will serve and to make such selection based on color, if he so desires, has been repeatedly recognized by the appellate courts of this nation. Madden v. Queens County Jockey Club, 296 N.Y. 249, 72 N.E.2d 697, 1 A.L.R. 2d 1160; Terrell Wells Swimming Pool v. Rodriguez, Tex.Civ.App., 182 S.W.2d 824; Booker v. Grand Rapids Medical College, 156 Mich. 95, 120 N.W. 589, 24 L.R.A., N.S., 447; Younger v. Judah, 111 Mo. 303, 19 S.W. 1109 [16 L.R.A. 558]; Goff v. Savage, 122 Wash. 194, 210 P. 374; De La Ysla v. Publix Theatres Corporation, 82 Utah 598, 26 P.2d 818; Brown v. Meyer Sanitary Milk Co., 150 Kan. 931, 96 P.2d 651; Horn v. Illinois Cent. R. Co., 327 Ill. App. 498, 64 N.E.2d 574; Coleman v. Middlestaff, 147 Cal. App. Supp. 2d 833, 305 P.2d 1020; Fletcher v. Coney Island, 100 Ohio App. 259, 136 N.E.2d 344; Alpaugh v. Wolverton, 184 Va. 943, 36 S.E.2d 906. The owner-operator's refusal to serve defendants, except in the portion of the building designated by him, impaired no rights of defendants."
In an Annotation in 9 A.L.R., p. 379, it is said: "It seems to be well settled that, although the general public have an implied license to enter a retail store, the proprietor is at liberty to revoke this license at any time as to any individual, and to eject such individual from the store if he refuses to leave when requested to do so." The Annotation cites cases from eight states supporting the statement. See to the same effect, Brookside-Pratt Mining Co. v. *53 Booth, 211 Ala. 268, 100 So. 240, 33 A.L.R. 417, and Annotation in 33 A.L.R. 421.
This is said by Holmes, J., for the Court in Terminal Taxicab Co. v. Kutz, 241 U.S. 252, 256, 36 S. Ct. 583, 585, 60 L. Ed. 984, 987, a suit to restrain the Public Utilities Commission from exercising jurisdiction over the business of a taxicab company: "It is true that all business, and, for the matter of that, every life in all its details, has a public aspect, some bearing upon the welfare of the community in which it is passed. But, however it may have been in earlier days as to the common callings, it is assumed in our time that an invitation to the public to buy does not necessarily entail an obligation to sell. It is assumed that an ordinary shop keeper may refuse his wares arbitrarily to a customer whom he dislikes * * *."
None of the cases cited in defendants' brief are applicable to the situation which obtains in the instant cases. For instance, Cooper v. Aaron, 358 U.S. 1, 78 S. Ct. 1401, 3 L.Ed.2d 5public education; Boman v. Birmingham Transit Co., 5 Cir., 280 F.2d 531public transportation; Valle v. Stengel, 3 Cir., 176 F.2d 697a case in respect to an amusement park in the State of New Jersey, which State has a statute, R.S. 10:1-3, N.J.S.A., providing that no proprietor of a place of public resort or amusement. "* * * shall directly or indirectly refuse, withhold from, or deny to, any person any of the accommodations, advantages, facilities or privileges, thereof * * * on account of race, creed or color," R.S. 10:1-6, N.J.S.A.
"The right of property is a fundamental, natural, inherent, and inalienable right. It is not ex gratia from the legislature, but ex debito from the Constitution. In fact, it does not owe its origin to the Constitutions which protect it, for it existed before them. It is sometimes characterized judicially as a sacred right, the protection of which is one of the most important objects of government. The right of property is very broad and embraces practically all incidents which property may manifest. Within this right are included the right to acquire, hold, enjoy possess, use, manage, * * * property." 11 Am.Jur., Constitutional Law, § 335.
G.S. § 14-134 has been the statute law of this State for nearly a hundred years. It reads: "If any person after being forbidden to do so, shall go or enter upon the lands of another, without a license therefor, he shall be guilty of a misdemeanor, and on conviction, shall be fined not exceeding fifty dollars, or imprisoned not more than thirty days." Then follows a proviso as to obtaining a license to go upon land of another to look for estrays. This statute is color blind. Its sole purpose is to protect people from trespassers on their lands. It is concerned with only three questions. One, was the land in either the actual or constructive possession of another? Two, did the accused intentionally enter upon the land of another? Three, did the accused so enter upon the land of another after being forbidden to do so by the person in possession? State v. Baker, 231 N.C. 136, 56 S.E.2d 424.
G.S. § 14-126 has been the statute law of this State for many years, and reads: "No one shall make entry into any lands and tenements, or term for years, but in case where entry is given by law; and in such case, not with strong hand nor with multitude of people, but only in a peaceable and easy manner; and if any man do the contrary, he shall be guilty of a misdemeanor." This statute is also color blind. Its purpose is "to protect possession only." State v. Baker, supra. We have repeatedly held in applying G.S. § 14-126 that a person who remains on the land of another after being directed to leave is guilty of a wrongful entry even though the original entrance was peaceful. The word "entry" as used in each of these statutes is synonymous with the word "trespass." State v. Clyburn, supra.
The officer of the city of Durham had a right and duty to arrest all seven defendants *54 in the luncheonette department of the Kress store, because all of them were committing misdemeanors in his presence. G.S. § 15-41. There is no merit in their contention that this constituted State action denying them rights guaranteed to them by the 14th Amendment to the Federal Constitution and by Article I, § 17, of the State Constitution. State v. Clyburn, supra.
Defendants in essence contend that the indictments should be quashed and the cases nonsuited because the judicial process here constitutes State action to enforce racial segregation in violation of their rights under the due process clause and under the equal protection of the laws clause of the 14th Amendment to the Federal Constitution, and in violation of their rights under Article I, § 17, of the State Constitution, and further that G.S. § 14-134 and G.S. § 14-126 are being unconstitutionally applied for the same purpose. Defendants misconceive the purpose of the judicial process here. It is to punish defendants for unlawfully and intentionally trespassing upon the lands of S. H. Kress and Company, and for an unlawful entry thereon, even though it enforces the clear legal right of racial discrimination of the owner. There is no merit to this contention.
The Court said in Shelley v. Kraemer, 334 U.S. 1, 68 S. Ct. 836, 842, 92 L. Ed. 1161, 3 A.L.R. 2d 441: "Since the decision of this Court in the Civil Rights Cases, 1883, 109 U.S. 3, 3 S. Ct. 18, 27 L. Ed. 835, the principle has become firmly embedded in our constitutional law that the action inhibited by the first section of the Fourteenth Amendment is only such action as may fairly be said to be that of the States. That Amendment erects no shield against merely private conduct, however discriminatory or wrongful." This interpretation has not been modified: Collins v. Hardyman, 341 U.S. 651, 71 S. Ct. 937, 95 L. Ed. 1253; District of Columbia v. John Thompson Co., 346 U.S. 100, 73 S. Ct. 1007, 97 L. Ed. 1480.
Private rights and privileges in a peaceful society living under a constitutional form of government like ours are inconceivable without State machinery by which they are enforced. Courts must act when parties apply to themeven refusal to act is a positive declaration of law, and, hence, there is a fundamental inconsistency in speaking of the rights of an individual who cannot have judicial recognition of his rights. All the State did in these cases was to give or create a neutral legal framework in which S. H. Kress and Company could protect its private property from trespassers upon it in violation of G.S. § 14-134 and G.S. § 14-126. There is a recognizable difference between State action that protects the plain legal right of a person to prevent trespassers from going upon his land after being forbidden, or remaining upon his land after a demand that they leave, even though it enforces the clear legal right of racial discrimination of the owner, and State action enforcing covenants restricting the use or occupancy of real property to persons of the Caucasian race. The fact that the State provides a system of courts so that S. H. Kress and Company can enforce its legal rights against trespassers upon its private property in violation of G.S. § 14-134 and G.S. § 14-126, and the acts of its judicial officers in their official capacities, cannot fairly be said to be State action enforcing racial segregation in violation of the 14th Amendment to the Federal Constitution. Such judicial process violates no rights of the defendants guaranteed to them by Article I, § 17, of the State Constitution. To rule as contended by defendants would mean that S. H. Kress and Company could enforce its rights against White trespassers alone, but not against Negro trespassers and White and Negro trespassers in company. Surely, that would not be an impartial administration of the law, for it would be a denial to the White race of the equal protection of the law. If a land owner or one in possession of land cannot protect his natural, inherent and constitutional *55 right to have his land free from unlawful invasion by Negro and White trespassers in a case like this by judicial process as here, because it is State action, then he has no other alternative but to eject them with a gentle hand if he can, with a strong hand if he must. Annotation 9 A.L.R., p. 379 quoted above; 4 Am.Jur., Assault and Battery, § 76, p. 167; 6 C.J.S. Assault and Battery § 20(2). This is said in 4 Am.Jur., Assault and Battery, § 76, p. 168: "Even though the nature of the business of the owner of property is such as impliedly to invite to his premises persons seeking to do business with him, he may, nevertheless, in most instances refuse to allow a certain person to come on his premises, and if such person does thereafter enter his premises, he is subject to ejection although his conduct on the particular occasion is not wrongful." It is further said in the same work, same article, § 78: "The right lawfully to eject trespassers is not limited to the owner or occupier of the premises, but may be exercised by his agent in any case where the principal might exercise the right." The motive of the owner of land in ejecting trespassers from his premises is immaterial so long as he uses no more force than is necessary to accomplish his purpose. 6 C.J.S. Assault and Battery § 20, p. 821. White people also have constitutional rights as well as Negroes, which must be protected, if our constitutional form of government is not to vanish from the face of the earth.
This is said in an article designated "The Meaning of State Action" by Thomas P. Lewis, Associate Professor of Law, University of Kentucky, and appearing in Columbia Law Review, December 1960, Vol. 60, No. 8, in note 134, page 1122: "State court recognition of the restaurateur's private discrimination could be in the form of denial of any action against him by an aggrieved party. A related issue is the ability of the state to enforce through arrest and an action for trespass the discrimination of the private owner. None of the interpretations of Shelley (Shelley v. Kraemer, 334 U.S. 1, 68 S. Ct. 836, 92 L. Ed. 1161) of which the writer is aware, except Professor Ming's, supra note 92 (Racial Restrictions and the Fourteenth Amendment: The Restrictive Covenant Cases, 16 U.Chi.L.Rev. 203 (1949)) would extend it to this kind of case."
In Slack v. Atlantic White Tower System, Inc., supra [181 F. Supp. 129], the Court said: "No doubt defendant might have had plaintiff arrested if she had made a disturbance or remained at a table too long after she had been told that she would only be sold food to carry out to her car But that implied threat is present whenever the proprietor of a business refuses to deal with a customer for any reason, racial or other, and does not make his action state action or make his business a state agency."
In State v. Cooke, 248 N.C. 485, 103 S.E.2d 846, 847, the defendants were convicted and sentenced on a charge that they did "unlawfully and willfully enter and trespass upon the premises of Gillespie Park Club, Inc., after having been forbidden to enter said premises." We found no error. Their appeal was dismissed by a divided court by the United States Supreme Court. Wolfe v. State of North Carolina, 364 U.S. 177, 80 S. Ct. 1482, 4 L. Ed. 2d 1650. In neither the majority opinion nor in the minority opinion was the question of State action referred to. It seems that if the United States Supreme Court had thought that the arrest and prosecution was State action, it would have reversed our decision. It seems further that the action of that Court in dismissing the appeal means that a State has the power to enforce through arrest and an action for trespass the discrimination of a private owner of a private business operated on premises privately owned.
There is no merit in defendants' contention that all the cases should be nonsuited, because the demands that they leave Kress' store, their arrest by an officer of the city of Durham, and the judicial process here, is an unconstitutional interference *56 with their constitutional rights of free speech, and of assembly to advocate and persuade for a termination of racial discrimination.
No one questions the exercise of these rights by the defendants, if exercised at a proper place and hour. However, it is not an absolute right. The answer to this contention is given by the Court in Kovacs v. Cooper, 336 U.S. 77, 69 S. Ct. 448, 453, 93 L. Ed. 513, 10 A.L.R. 2d 608: "Of course, even the fundamental rights of the Bill of Rights are not absolute. The Saia case, [Saia v. New York, 334 U.S. 558, 68 S. Ct. 1148, 92 L. Ed. 1574] recognized that in this field by stating `The hours and place of public discussion can be controlled.' It was said decades ago in an opinion of this Court delivered by Mr. Justice Holmes, Schenck v. United States, 249 U.S. 47, 52, 39 S. Ct. 247, 249, 63 L. Ed. 470, 473, that: `The most stringent protection of free speech would not protect a man in falsely shouting fire in a theatre and causing a panic. It does not even protect a man from an injunction against uttering words that may have all the effect of force.' Hecklers may be expelled from assemblies and religious worship may not be disturbed by those anxious to preach a doctrine of atheism. The right to speak one's mind would often be an empty privilege in a place and at a time beyond the protecting hand of the guardians of public order."
The evidence in these cases shows that the White defendants, and most, if not all, of the Negro defendants were freely and without molestation exercising these rights upon the streets of the city of Durham. However, they had no constitutional right to exercise these rights as trespassers in Kress' store in violation of G.S. § 14-134 and G.S. § 14-126.
There is no merit in defendants' contention that the indictments should be quashed, and the cases nonsuited, because S. H. Kress and Company is licensed by the city of Durham to operate a retail store, and therefore racial discrimination in the store cannot be enforced. The license is not in the record before us, and there is no suggestion by defendants that the license issued to S. H. Kress and Company contained any restrictions as to whom S. H. Kress and Company should serve. The answer to this contention, showing it is without merit, is set forth in State v. Clyburn, supra, in Slack v. Atlantic White Tower System, Inc., supra, and in Williams v. Howard Johnson's Restaurant, supra [268 F.2d 848] and defendants' contention is overruled upon authority of those cases. In the last case the Court said: "The customs of the people of a state do not constitute state action within the prohibition of the Fourteenth Amendment."
Defendants further contend that the indictments should be quashed, and the cases nonsuited, because G.S. § 14-134 is too indefinite and vague to be enforceable under the due process clause of the 14th Amendment and under Article I, § 17, of the State Constitution, in that the statute does not require the person in charge of the premises to identify himself, and in that W. K. Boger did not identify himself when he asked them not to enter the luncheonette department, and when he asked them to leave after they seated themselves. This contention is not tenable.
G.S. § 14-134 necessarily means that the person forbidding a person to go or enter upon the lands of another shall be the owner or occupier of the premises or his agent, and that is an essential element of the offense to be proved by the State beyond a reasonable doubt. The statute is not too vague and indefinite to be enforceable as challenged by defendants, because it does not use the specific words that the person forbidding the entry shall identify himself. This is a matter of proof.
On a motion for judgment of compulsory nonsuit the State's evidence is to be considered in the light most favorable to the State, and the State is entitled to the benefit of every reasonable intendment *57 thereon and every reasonable inference to be drawn therefrom. State v. Corl, 250 N.C. 252, 108 S.E.2d 608. In our opinion, when the State's evidence is so considered, it permits the reasonable inference that all the defendants knew when W. K. Boger forbade them to go upon or enter the luncheonette department, and requested them to leave after they had seated themselves there, he was the agent of S. H. Kress and Company in charge of the store, and we so hold.
Defendants contend that all the cases should be nonsuited because the evidence is insufficient to carry the case to the jury. All defendants introduced evidence. Having done so, they waived their motions for judgment of involuntary nonsuit which they had made at the close of the State's case, and must rely on their similar motions made at the close of all the evidence. G.S. § 15-173.
Considering the State's evidence in the light most favorable to the State, and not taking defendants' evidence into consideration unless favorable to the State, or except when not in conflict with the State's evidence, it may be used to explain or make clear the State's evidence (State v. Nall, 239 N.C. 60, 79 S.E.2d 354), as we are required to do in passing upon defendants' motions made at the close of all the evidence, it tends to show that all the defendants without legal or constitutional right or bona fide claim of right entered the luncheonette department of S. H. Kress and Company after having been forbidden by W. K. Boger, the manager and agent of S. H. Kress and Company there, to do so, and after they had been requested by him to leave, refused to do so. The fact, that the violations by all defendants of G.S. § 14-126 and G.S. § 14-134 were intentional, is shown clearly by their acts, by the two White defendants and by most, if not all of the Negro defendants in urging people to boycott the Kress store, and further by the plan entered into by the Negro defendants on the night of 5 May 1960 to go the following day to the Kress store, enter the luncheonette department there, take seats, and demand service. The evidence was sufficient to carry the cases to the jury, and we so hold.
The motions to quash the indictments raise most, if not all of the constitutional questions raised by the motions for judgments of compulsory nonsuit made at the close of all the evidence. All these questions have been considered by the Court and most, if not all, discussed in the opinion. In our opinion, and we so hold, the trial court properly overruled the motions to quash the indictments, and correctly submitted all the cases to the jury.
Defendants' assignments of error relating to the evidence are without merit, and do not justify discussion.
Defendants' assignment of error to the charge of the court to the jury is to the whole charge, without any statement as to what part of it is, as they contend, error. Such an assignment of error is too general and indefinite to present any question for decision. State v. Dilliard, 223 N.C. 446, 27 S.E.2d 85, 87, and cases there cited. In that case the Court said: "Unpointed, broadside exceptions will not be considered. Citing authority. The Court will not go on a voyage of discovery to ascertain wherein the judge failed to explain adequately the law in the case. Citing authority. The assignment must particularize and point out specifically wherein the Court failed to charge the law arising on the evidence." Further, defendants in their brief make no mention of the charge, and no exception to the charge appears in the record, except in the assignment of error. An assignment of error will be disregarded when it is not supported by an exception in the record, but only by an exception appearing in the assignment of error. Barnette v. Woody, 242 N.C. 424, 88 S.E.2d 223; Watters v. Parrish, 252 N.C. 787, 115 S.E.2d 1. The assignment of error as to the charge as a whole, not being mentioned, in defendants' brief is taken as *58 abandoned by defendants. Rules of Practice in the Supreme Court, Rule 28, 221 N.C. 544; State v. Atkins, 242 N.C. 294, 87 S.E.2d 507. However, a reading of the charge, which is in the record, shows that the trial judge correctly declared and explained the law arising on the evidence given in the cases, as required by G.S. § 1-180, and in particular instructed the jury to the effect that if the defendants entered the luncheonette department of the Kress store after being forbidden under a bona fide claim of right and if they had reasonable grounds for such belief, and refused to leave after they had been requested to do so under such claim, as they contend their evidence tended to show, then there would be no criminal responsibility, and it would be the duty of the jury to acquit all defendants. State v. Clyburn, supra; State v. Fisher, 109 N.C. 817, 13 S.E. 878. This Court said in State v. Crawley, 103 N.C. 353, 9 S.E. 409, which was a criminal action for entry upon land after being forbidden: "A mere belief on his part that he had such claim would not be sufficient; he was bound to prove that he had reasonable ground for such belief, and the jury should so find under proper instructions from the court. State v. Bryson, 81 N.C. 595." This Court said in State v. Wells, 142 N.C. 590, 55 S.E. 210, 212: "True we have held in several well-considered decisions, that when the State proves there has been an entry on another's land, after being forbidden, the burden is on the defendant to show that he entered under a license from the owner, or under a bona fide claim of right. And on the question of bona fides of such claim the defendant must show that he not only believed he had a right to enter, but that he had reasonable grounds for such belief. State v. Glenn, 118 N.C. 1194, 23 S.E. 1004; State v. Durham, 121 N.C. 546, 28 S.E. 22. But where there is evidence tending to show that the defendant believed and had reasonable ground to believe in his right to enter, then in addition to his right the question of his bona fide claim of right must be in some proper way considered and passed upon before he can be convicted." Defendants have nothing to complain of in respect to the charge, and their counsel evidently thought so by not mentioning the charge in their joint brief filed with us.
Defendants' motions in arrest of judgment, which the court overruled, and which defendants assign as error, are not mentioned in defendants' brief, and are taken as abandoned by defendants.
All of the assignments of error by the defendants have been considered, and all are overruled. Defendants have not shown the violation of any of their rights, or of the rights of any one of them, as guaranteed by the 14th Amendment to the Federal Constitution, and by Article I, § 17, of the North Carolina Constitution.
No error.